                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                            CASE NO. 3:16-cv-00695-GCM


 BARONIUS PRESS, LTD.,                          )
                                                )
        Plaintiff,                              )     DEFENDANT’S MEMORANDUM IN
                                                )        SUPPORT OF ITS MOTION
 v.                                             )        TO COMPEL DISCOVERY
                                                )
 SAINT BENEDICT PRESS LLC,                      )
                                                )
        Defendant.                              )


       Defendant Saint Benedict Press, LLC (“Saint Benedict”), by and through its undersigned

counsel, submits this Memorandum in Support of its Motion to Compel Plaintiff to fully respond

to Defendant’s Second Set of Interrogatories and Requests for Production of Documents.

                                    I.   INTRODUCTION

       This is a copyright infringement case involving a single work, a book titled Fundamentals

of Catholic Dogma (“Work”). Plaintiff has alleged that it has suffered damages, including actual

damages, because of Defendant’s alleged infringement. (Doc. No. 16, p. 11). By serving Plaintiff

with Defendant’s Second Set of Interrogatories and Request for Production of Documents

(“Defendant’s Second Set of Discovery”), Defendant has sought discovery regarding the amount

of Plaintiff’s alleged damages and Plaintiff’s method of calculating its alleged damages.

       Plaintiff initially refused to respond in any meaningful way to Defendant’s discovery

requests regarding Plaintiff’s damages. After Defendant notified Plaintiff and the Court by letter

on September 18, 2018 that Defendant intended to file a motion to compel in order to obtain the

information, Defendant supplemented its responses by providing some information regarding its

alleged damages which Defendant received on October 1, 2018. However, both Plaintiff’s initial


                                     1
      Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 1 of 17
responses and its supplemental responses have not fully responded to the discovery request or

provided Defendant information sufficient to allow Defendant to understand Plaintiff’s alleged

damages theory.         Plaintiff’s sustained refusal to fully respond to discovery requests has

substantially hindered Defendant’s ability to prepare for the trial of this case and to fully evaluate

the case.

        Plaintiff has also refused to provide an unredacted copy of an important email between

Plaintiff and a third-party whereby it appears that Plaintiff was attempting to obtain the publication

rights to the Work, which is the basis for Plaintiff’s claims against Defendant. Plaintiff maintains

that the email is a “trade secret,” although the visible parts of the email do not support that

argument. In addition, there is a Consent Protective Order in place to deal with such contentions

of confidentiality. (Doc. No. 26).

        Finally, Plaintiff notified Defendant on July 31, 2018 in its first1 Supplemental Responses

to Defendant’s Second Set of Discovery Requests that Plaintiff has documents responsive to

request for production No. 12 of Defendant’s First Set of Interrogatories and Request for

Production of Documents that Plaintiff is refusing to produce. Plaintiff made this revelation in its

supplemental response to Request for Production of Documents number 3 of Defendant’s Second

Set of Discovery. In its response, Plaintiff states that Plaintiff is willing to disclose the documents

sought only “after Defendant has disclosed the correspondence with Verlag Herder that it holds.”

Defendant has produced all correspondence between Defendant and Verlag Herder that it has been

able to locate. Plaintiff’s allegations regarding Defendant’s failure to produce Verlag Herder


1
  Plaintiff has supplemented its responses to Defendant’s Second Set of Discovery on two separate occasions, once on
July 31, 2018 and then again on September 28, 2018 (which Defendant received on October 1, 2018); however,
Plaintiff titled both documents “Baronius Press, LTD’s Supplemental Responses to Defendant Saint Benedict Press,
LLC’s Second Set of Interrogatories and Requests for Production of Documents without differentiating between the
first supplemental response and the second supplemental response. Plaintiff only supplemented its response to
Interrogatory No. 1 in its second supplemental response.


                                     2
      Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 2 of 17
documents were addressed at the October 3, 2018 Motion to Compel hearing, at which the Court

denied Plaintiff’s Motion to Compel.

       Defendant’s Motion to Compel should be granted for the reasons set for below.

                                         II. TIMELINE

       1.      On April 23, 2018, Defendant served Plaintiff with Defendant’s Second Set of

Discovery.

       2.      On April 26, 2018, Defendant produced document bates stamped BP 00931. BP

00931 is an email between Plaintiff and a third-party regarding Plaintiff’s efforts to secure rights

relating to the Work. Plaintiff redacted a portion of BP 00931. The redacted portion appears to

concern Plaintiff’s efforts to obtain rights relating to the Work. Plaintiff is refusing to produce an

unredacted version of BP 00931 on the basis that it is a “trade secret.”

       3.      Plaintiff responded to Defendant’s Second Set of Discovery on May 24, 2018.

       4.      Plaintiff supplemented its responses to Defendant’s Second Set of Discovery on

July 31, 2018 (“First Supplemental Responses”).

       5.      Plaintiff again supplemented its responses to Defendant Second Set of Discovery

on September 28, 2018 after receiving Defendant’s September 18, 2018 letter to the Court

notifying the Court that Defendant was going to file a Motion to Compel to compel the responses.

       6.      Plaintiff has failed to respond fully to Defendant’s Second Set of Discovery in that

Plaintiff has failed and refused to fully respond to Interrogatory number 1 and Request for

Production of Documents numbers 4, 8, and 9 of Defendant’s Second Set of Discovery, all of

which deal with Plaintiff’s alleged damages.




                                    3
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 3 of 17
      III. PLAINTIFF HAS FAILED TO FULLY RESPOND TO DEFENDANT’S
                     SECOND SET OF WRITTEN DISCOVERY

       Defendant’s Second Set of Discovery seeks information and documents regarding

Plaintiff’s alleged damages including its actual damages and any computation it has used or is

using to compute its damages. Plaintiff has failed and refused to fully respond to Interrogatory no.

1, and Request for Production of Documents nos. 4, 8, and 9. Each interrogatory and request that

Plaintiff has failed to respond to is addressed below. Plaintiff’s responses and supplemental

responses, to each are also included.

   A. Defendant’s Interrogatory No. 1 asked that Plaintiff:

            1. State all damages that You contend You suffered as a result of Saint
               Benedict’s selling of the Work, include in Your response the total dollar
               figure of all damages You contend You have suffered and any formula
               You used to come up with such figure. For example, if You contend
               that Your damages are $30.00, You would state $30.00 and then break
               down the amount such as: $10.00 for lost sales of the Work, $10.00 for
               lost sales of other Works, $10.00 for attorney fees.

       Plaintiff’s May 24, 2018 Response to Interrogatory No. 1:

            This request is overly broad, vague and potentially seeks information
            beyond the scope of discovery. The Discovery is still ongoing. Subject to
            and without waiving all of the foregoing objections, Defendant continues
            to sell the infringing work and therefore it is not possible create any
            formulas to state the damages. Also, the Defendant has not supplied all
            requested Interrogatories and Documents and the depositions of the
            Defendant have not taken place yet. Once the all [sic] requested
            Interrogatories and Documents are received from Defendant, the
            depositions have taken place and the Defendant confirms that it stopped
            selling the infringing work, then the Plaintiff should be able to formulate
            the damages.

Exhibit 1, Pl.’s Resps. to Def.’s Second Set of Interrogs. and Req. for Produc. of Docs.

       Plaintiff’s July 31, 2018 Supplemental Response to Interrogatory No. 1:

            At this time, Plaintiff does not have anything to add to the above.




                                    4
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 4 of 17
            Plaintiff has asked Defendant to explain all of its
            deficiencies/contradictions in its produced sales figures. Plaintiff has
            asked Defendant to update its current sales figures during all material
            times to include all sales figures for: (1) hardback; (2) paperback; and (3)
            ebook, audio book, etc., as well as which version of Fundamentals was
            sold in association with the hardback, paperback and ebook version of
            Fundamentals. Additionally, Plaintiff also requires Defendant to produce
            all up sales (i.e., subsequent purchases by purchasers of Fundamentals),
            which it will seek via a subsequent request for production of documents.
            After Plaintiff has receives [sic] these verified sales figures and
            supplemental production, it will be able to supplement its current
            response to Defendant’s damage-related discovery requests.

Exhibit 2, Pl.’s Suppl. Resps. to Def.’s Second Set of Interrogs and Req. for Produc. of Docs.

         Plaintiff’s September 28, 2018 Supplemental Response to Interrogatory
No. 1:

            Plaintiff claims various losses (i) lost sales of the Work (ii) lost sales of
            other works (iii) profits made by Defendant as a result of advertising of
            Defendant’s various products, brands and imprints that caused or
            contributed to the profits Defendant made from the sale of the infringing
            Work and (iv) attorney’s fees and associated costs of litigation.
            At this moment, plaintiff is only able to provide the calculation for (i) lost
            sales of the Work and (ii) lost sales of other works. Such calculations have
            been made using Plaintiff data of sales made in the USA from the launch
            of Fundamentals to September 28, 2018. Plaintiff will supplement the
            remaining damages it claims when Defendant responds to Plaintiff Second
            Set of Written Discovery Requests. As with the Defendant’s First, Second
            and Third Written Discovery Requests, Plaintiff reserves its right to
            supplement its responses to Defendant’s Second Set of Written
            Interrogatory requests.




                                    5
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 5 of 17
Exhibit 3, Pl.’s Suppl. Resps. to Def.’s Second Set of Interrogs and Req. for Produc. of Docs.

       Defendant has redacted the figures provided as Plaintiff designated the information as

Attorney’s Eyes Only in documents produced to Defendant.

       Although Plaintiff provided a response to Interrogatory No. 1 on September 28, 2018,

Plaintiff’s response does not fully answer the Interrogatory. For example, Plaintiff currently offers

the Work for sale in the United States at the price of $59.95; however, Plaintiff contends that it has

lost profits in an amount in excess of $59.95 per copy of the Work sold. In Plaintiff’s response to

Interrogatory number 1, Plaintiff includes a line item for “Average Add on Sales” but does not

state what the “Add on Sales” are, where the figures came from, or provide any information

regarding what titles the “Add on Sales” represent.

       Although Plaintiff stated in its deficient Disclosure of Expert Witnesses that Plaintiff was

“currently in the process of retaining a damage [sic] expert that will provide expert report(s)….”

Plaintiff never designated or otherwise identified a damages expert despite being given 10



                                    6
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 6 of 17
additional months to do so. (Doc. No. 36-2, p. 3) (Doc. Nos. 31 and 33). In fact, after moving the

Court for additional time in which to identify expert witnesses and produce its expert witness

reports and stating to the Court that “Plaintiff’s copyright expert is nearing completion with her

analysis and expert report,” Plaintiff never produced any expert report and “de-designated” the

only two experts (both copyright experts) that Plaintiff had earlier attempted to identify. (Doc No.

31, p. 5; Doc. No. 72-2, p. 1).

         During Plaintiff’s 30(b)(6) deposition, Defendant asked Plaintiff’s 30(b)(6) witness, Pavel

“Paul” Kejik, about Plaintiff’s alleged damages, specifically asking Plaintiff: “Has Baronius Press

suffered a quantifiable monetary loss as a result of Saint Benedict Press’s [sic] publication of

Fundamentals of Catholic Dogma?” (Exhibit 4 Baronius Press, Ltd. Dep. 183:16-18, March 22,

2018) Plaintiff’s representative responded: “I believe it has, but I am not competent to quantify it.

It would have to be a professional who is familiar with how to quantify this amount.” (Exhibit 4

Baronius Press, Ltd. Dep. 183:19-21, March 22, 2018) After additional questioning, Mr. Kejik

further testified that no one at Baronius Press is qualified to provide numbers regarding Plaintiff’s

damages. (Exhibit 4 Baronius Press, Ltd. Dep. 184:13-24, March 22, 2018) Mr. Kejik also testified

that Baronius Press has no employees. (Exhibit 5 Baronius Press, Ltd. Dep. 21:2-5, March 21,

2018).

   B. Defendant’s Request for Production of Documents no. 4 sought:

            4. All Documents that You contend support Your position that Plaintiff
               suffered a loss in sales of works other than Fundamentals of Catholic
               Dogma because of Defendant’s sale of Fundamentals of Catholic
               Dogma including, but not exclusive to, any financial information You
               contend supports Your position.

         Plaintiff’s May 24, 2018 Response to Request for Production of
         Documents no. 4:

            This request is overly broad, vague and potentially seeks information
            beyond the scope of discovery. Subject to and without waiving the


                                    7
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 7 of 17
           foregoing objections, Plaintiff has not yet completed its investigation of the
           facts relating to its allegations in the Complaint, received all documents
           relating to its allegations from Defendant and third parties, interviewed
           witnesses in connection with its allegations, or completed its discovery or
           preparation of the factual and legal issues related to its allegations in the
           Complaint. Subject to and without waiving the foregoing objections,
           discovery is still ongoing. The Defendant continues to sell the infringing
           work and therefore it is not possible create [sic] any formulas to state the
           damages. Also, the Defendant has not supplied all requested Interrogatories
           and Documents and the depositions of the Defendant have not taken place
           yet. Once the all [sic] requested Interrogatories and Documents are
           received, the depositions have taken place and the Defendant confirms that
           it stopped selling the infringing work, then the Plaintiff should be able to
           formulate the damages.

Exhibit 1, Pl.’s Resps. to Def.’s Second Set of Interrogs. and Req. for Produc. of Docs.

       Plaintiff’s July 31, 2018 Supplemental Response to Request for
       Production no. 4:

           At this time, Plaintiff does not have anything to add to the above.

           Plaintiff    has     asked    Defendant     to     explain     all    of    its
           deficiencies/contradictions in its produced sales figures. Plaintiff has asked
           Defendant to update its current sales figures during all material times to
           include all sales figures for: (1) hardback; (2) paperback; and (3) ebook,
           audio book, etc., as well as which version of Fundamentals was sold in
           association with the hardback, paperback and ebook version of
           Fundamentals. Additionally, Plaintiff also requires Defendant to produce
           all up sales (i.e., subsequent purchases by purchasers of Fundamentals),
           which it will seek via a subsequent request for production of documents.
           After Plaintiff has receives [sic] these verified sales figures and
           supplemental production, it will be able to supplement its current
           response to Defendant’s damage-related discovery requests.

Exhibit 2, Pl.’s Suppl. Resps. to Def.’s Second Set of Interrogs and Req. for Produc. of Docs.

       Although Plaintiff produced a spreadsheet on October 1, 2018 purporting to

show some ambiguous sales figures, Plaintiff has otherwise failed to respond to this

Request for Production of Documents.

   C. Defendant’s Request for Production of Documents no. 8 sought:

           8. All Documents that You contend support Your claim for damages including but
              not exclusive to any financial information supporting Your claim for damages.


                                    8
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 8 of 17
       Plaintiff’s May 24, 2018 Response to Request for Production of Documents no. 8:

           This request is overly broad, vague and potentially seeks information
           beyond the scope of discovery. Plaintiff has not yet completed its
           investigation of the facts relating to its allegations in the Complaint,
           received all documents relating to its allegations from Defendant and third
           parties, interviewed witnesses in connection with its allegations, or
           completed its discovery or preparation of the factual and legal issues
           related to its allegations in the Complaint. Subject to and without waiving
           the foregoing objections, discovery is still ongoing. The Defendant
           continues to sell the infringing work and therefore it is not possible create
           [sic] any formulas to state the damages. Also, the Defendant has not
           supplied all requested Interrogatories and Documents and the depositions
           of the Defendant have not taken place yet. Once the all [sic] requested
           Interrogatories and Documents are received, the depositions have taken
           place and the Defendant confirms that it stopped selling the infringing
           work, then the Plaintiff should be able to formulate the damages.

Exhibit 1, Pl.’s Resps. to Def.’s Second Set of Interrogs. and Req. for Produc. of Docs.

       Plaintiff’s July 31, 2018 Supplemental Response to Request for
       Production of Document no. 8:

           At this time, Plaintiff does not have anything to add to the above.

           Plaintiff    has     asked    Defendant     to     explain     all    of    its
           deficiencies/contradictions in its produced sales figures. Plaintiff has asked
           Defendant to update its current sales figures during all material times to
           include all sales figures for: (1) hardback; (2) paperback; and (3) ebook,
           audio book, etc. as well as which version of Fundamentals was sold in
           association with the hardback, paperback and ebook version of
           Fundamentals. Additionally, Plaintiff also requires Defendant to produce
           all up sales (i.e., subsequent purchases by purchasers of Fundamentals),
           which it will seek via a subsequent request for production of documents.
           After Plaintiff has receives [sic] these verified sales figures and
           supplemental production, it will be able to supplement its current
           response to Defendant’s damage-related discovery.

Exhibit 2, Pl.’s Suppl. Resps. to Def.’s Second Set of Interrogs and Req. for Produc. of Docs.

       Although Plaintiff produced a spreadsheet on October 1, 2018 purporting to

show some ambiguous sales figures, Plaintiff has otherwise failed to respond to this

Request for Production of Documents.




                                    9
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 9 of 17
   D. Defendant’s Request for Production of Documents no. 9 sought:

           8. All Documents that You used to come up with any figure contained in
              Your response to Interrogatory No. 1 of Defendant’s Second Set of
              Interrogatories.

       Plaintiff’s May 24, 2018 Response to Request for Production of Documents no. 9:

           This request is overly broad, vague and potentially seeks information
           beyond the scope of discovery. Plaintiff has not yet completed its
           investigation of the facts relating to its allegations in the Complaint,
           received all documents relating to its allegations from Defendant and
           third parties, interviewed witnesses in connection with its allegations, or
           completed its discovery or preparation of the factual and legal issues
           related to its allegations in the Complaint. Subject to and without waiving
           the foregoing objections, discovery is still ongoing. The Defendant
           continues to sell the infringing work and therefore it is not possible create
           [sic] any formulas to state the damages. Also, the Defendant has not
           supplied all requested Interrogatories and Documents and the depositions
           of the Defendant have not taken place yet. Once the all [sic] requested
           Interrogatories and Documents are received, the depositions have taken
           place and the Defendant confirms that it stopped selling the infringing
           work, then the Plaintiff should be able to formulate the damages.

Exhibit 1, Pl.’s Resps. to Def.’s Second Set of Interrogs. and Req. for Produc. of Docs.

       Plaintiff’s July 31, 2018 Supplemental Response to Request for
       Production of Documents no 9:

           At this time, Plaintiff does not have anything to add to the above.

           Plaintiff    has     asked    Defendant     to     explain     all    of    its
           deficiencies/contradictions in its produced sales figures. Plaintiff has asked
           Defendant to update its current sales figures during all material times to
           include all sales figures for: (1) hardback; (2) paperback; and (3) ebook,
           audio book, etc. as well as which version of Fundamentals was sold in
           association with the hardback, paperback and ebook version of
           Fundamentals. Additionally, Plaintiff also requires Defendant to produce
           all up sales (i.e., subsequent purchases by purchases of Fundamentals),
           which it will seek via a subsequent request for production of documents.
           After Plaintiff has receives [sic] these verified sales figures and
           supplemental production, it will be able to supplement its current
           response to Defendant’s damage-related discovery.

Exhibit 2, Pl.’s Suppl. Resps. to Def.’s Second Set of Interrogs and Req. for Produc. of Docs.


                                    10
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 10 of 17
       Although Plaintiff produced a spreadsheet on October 1, 2018 purporting to

show some ambiguous sales figures, Plaintiff has otherwise failed to respond to this

Request for Production of Documents.

       The parties held a meet and confer telephone conference on July 24, 2018 regarding

Plaintiff’s failure to provide any damages information. See, Exhibit 6, Emails between Natalie

Potter, Att’y for Def., to Mark W. Ishman, Att’y for Pl. (July 24-25, 2018). During the meet and

confer telephone conference, Defendant again asked that Plaintiff provide the responses to

Interrogatory no. 1 and Requests for Production of Documents nos. 4, 8 and 9. During the

teleconference, Plaintiff’s counsel, Mark Ishman, stated that for his client to respond, his client

wanted to see sales figures “broken out by month and format i.e. paperback, hardback or eBook

sold” before responding. Defense counsel stated that she wasn’t sure if Defendant could provide

the sales figures broken down by month and format, but that she would ask her client. Mr. Ishman

agreed in that conversation to at least provide Defendant with a formula for computing damages

regardless of whether or not Defendant could provide the sales figures in the format that Plaintiff

wanted.

       After the meet and confer teleconference on July 24, 2018, Ms. Potter sent Mr. Ishman an

email summarizing her understanding of the call. Exhibit 6. Mr. Ishman responded by email on

July 25, 2018, to which Ms. Potter also responded. Exhibit 6. Item No. 3 of Exhibit 6 addresses

Interrogatory no. 1 and Requests for Production of Documents nos. 4, 8 and 9. As reflected in

Exhibit 6, Ms. Potter agreed to ask her client about breaking down the sales figures by month and

formatting the information as requested by Plaintiff, and Mr. Ishman agreed to at the very least

provide Defendant with a formula for how his client calculates damages. Exhibit 6.




                                    11
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 11 of 17
         Defendant produced on August 10, 2018 to Plaintiff, Defendant’s sales figures broken

down by month and in the format requested by Plaintiff. Exhibit 7, Letter from Natalie Potter,

Att’y for Def., to Mark W. Ishman, Att’y for Pl. (August 10, 2018).2 In addition to the sales figures

produced on August 10, 2018, Defendant previously produced Defendant’s sales figures and

information to Plaintiff on June 19, 2017, July 25, 2017, November 24, 2017, March 8, 2018, and

on June 26, 2018 including document bates stamped SBPP-00296. Exhibit 8, Def.’s Profits for

Books Shipped 04/01/2014 – 07/17/2017 for Fundamentals of Catholic Dogma, bates stamped

SBPP-00296 (July 20, 2017).3 Despite having ample information regarding Defendant’s sales of

the Work, Plaintiff has still refused to meaningfully respond to Interrogatory no. 1 and Requests

for Production of Documents nos. 4, 8 and 9.

                               IV. VERLAG HERDER DOCUMENTS

         On July 31, 2018 in its first4 Supplemental Responses to Defendant’s Second Set of

Discovery Requests Plaintiff stated the following:

            Plaintiff is in possession of correspondence between Defendant and
            Verlag Herder, Germany. Despite Plaintiff’s request, Defendant has not
            released any correspondence with Verlag herder and noted the
            correspondence in its privilege log.5 While Plaintiff is willing to disclose
            the correspondence it holds, it will only disclose it after Defendant has
            disclosed the correspondence with Verlag Herder that it holds.
Exhibit 2, Pl.’s Suppl. Resps. to Def.’s Second Set of Interrogs and Req. for Produc. of Docs.

2
  The sales figures have been redacted from this exhibit so that the exhibit could be filed with the court without the
need to file it under seal; however, Defendant produced an unredacted version to Plaintiff, which was marked
“Confidential.”
3
  The actual numbers have been redacted from this exhibit so that the exhibit could be filed with the court without the
need to file it under seal; however, Defendant produced an unredacted version to Plaintiff which was marked
“Confidential.”
4
  Plaintiff has supplemented its responses to Defendant’s Second Set of Interrogatories and Requests for Production
of Documents on two separate occasions, once on July 31, 2018 and then again on September 28, 2018; however,
Plaintiff titled both documents “Baronius Press, LTD’s Supplemental Responses to Defendant Saint Benedict Press,
LLC’s Second Set of Interrogatories and Requests for Production of Documents” without differentiating between the
first supplemental response and the second supplemental response. Plaintiff only supplemented its response to
Interrogatory No. 1 in its second supplemental response.
5
  Defendant denies has produced its correspondence between Verlag Herder and Defendant.


                                     12
      Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 12 of 17
       Although Plaintiff made this statement in response to Request for Production of Document

number 3 of Defendant’s Second Set of Written Discovery, it is actually responsive to request for

production No. 12 of Defendant’s First Set of Interrogatories and Request for Production of

Documents, which specifically sought:

             “ [A]ll Documents sent to, or received from, Verlag Herder or any
            representive of Verlag herder, Releating to the English Work, the German
            Work, or Defendant.”

Exhibit 9 Def.’s First Set of Interrogs and Req. for Produc. of Docs.

       Plaintiff’s allegations regarding Defendant’s failure to produce Verlag Herder documents

were addressed during the hearing on Plaintiff’s Motion to Compel which took place on October

3, 2018 and which the Court denied. Defendant is now seeking the documents that Plaintiff

concedes it is holding hostage.

       Plaintiff cannot, in any event, refuse to respond to discovery simply because it contends

that Defendant hasn’t provided it with adequate responses to its discovery requests. Jayne H. Lee,

Inc. v. Flagstaff Indus. Corp., 173 F.R.D. 651, 657 (D. Md. 1997) (“It is clear under the text and

spirit of the discovery rules that the existence of a discovery dispute as to one matter is not a ground

to delay or withhold the taking of other discovery.”). Id. at 657 Defendant has repeatedly provided

Plaintiff with the information it alleges it needs to fully respond to the discovery requests.

Defendant has provided Plaintiff with sales figures and related information (including updated

sales figures) six different times: June 19, 2017, July 25, 2017, November 24, 2017, March 8,

2018, June 26, 2018 and most recently on August 10, 2018.

       Despite the fact that Plaintiff has had information sufficient to respond to the discovery

requests at issue Plaintiff has throughout discovery in this case refused to do so, instead stating

each time that it can’t respond because Defendant hasn’t adequately responded to Plaintiff’s

discovery requests, or that it needs additional information, or needs the information presented in a


                                    13
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 13 of 17
different format before Plaintiff can or will respond. For example, during the July 24, 2018 meet

and confer telephone conference Plaintiff stated that it needed to see the sales figures broken down

by month and format. Exhibit 6. After Defendant produced the sales figures by month and in the

format requested, Plaintiff stated that it needed even more information regarding Defendant’s

sales. Exhibit 10 Correspondence from Mark M. Ishman, counsel for Plaintiff, to Natalie D. Potter,

counsel for Defendant (August 14, 2018) Plaintiff’s refusal to even explain its method for

calculating its alleged damages put Defendant at a substantial disadvantage in meeting its own

October 15, 2018 deadline to disclose its damages expert witness and produce a full expert witness

report.

                  V.    ALL PORTIONS OF BP 00931 ARE DISCOVERABLE

          On April 26, 2018, Defendant produced document bates stamped BP 00931 which is an

email with a third-party, Nova et Vetera,6 regarding Plaintiff’s efforts to secure rights relating to

the Work. Plaintiff redacted a portion of the email. The redacted portion appears to address

Plaintiff’s concerns about what entity owns the rights to the Work. Exhibit 11, Email from Tom

Healy, Pl.’s Manager to Benedikt Trost, Employee of Nova et Vetera, bates stamped BP 00931

(November 19, 2013). The redacted sentence states:

          “One aspect that I am keen to tie up is the succession in the rights to the work-….”

          The remainder of that sentence, as well as the entire following sentence, are redacted.

When Defendant requested that Plaintiff produce an unredacted version of BP 00931, Plaintiff

refused to do so stating that “[i]t is a trade secret.” Exhibit 12, Letter from Mark W. Ishman, Att’y

for Pl., to Natalie Potter, Att’y for Def. (Sept. 12, 2018). Trade secrets are generally:




6
 Plaintiff contends in its First Amended Verified Complaint that it received rights to the Work from Nova et Vetera.
(Doc. No. 16).


                                    14
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 14 of 17
               “business or technical information, including but not limited to a formula,
               pattern, program, device, compilation of information, method, technique, or
               process that:
                   a. Derives independent actual or potential commercial value from not
                       being generally known or readily ascertainable through independent
                       development or reverse engineering by persons who can obtain
                       economic value from its disclosure or use; and
                   b. Is the subject of efforts that are reasonable under the circumstances
                       to maintain its secrecy.”
N.C. Gen. Stat. § 66-152(2018).

       Nothing about this email appears to be a “trade secret.” Regardless, on March 21, 2017,

the Court entered a protective order in this case that allowed the parties to mark documents, such

as those containing trade secrets, as “Confidential – Attorney’s Eyes Only.” Plaintiff has no basis

for withholding this document as this document does not contain any “trade secrets” and addresses

an issue which goes to the heart of this case. (Doc. No. 26).

       Rule 37 provides that “[a] party seeking discovery may move for an order compelling an

answer, designation, production, or inspection” if a party fails to respond. Fed.R.Civ.P.

37(a)(3)(B)(iii) and (iv). The trial court has broad discretion in determining whether to grant or

deny a motion to compel. Ikon Office Sols., Inc. v. Konica Minolta Bus. Sols., U.S.A., Inc., No.

3:08-CV-539-RLV-DCK, 2009 U.S. Dist. LEXIS 116372, at *4-5 (W.D.N.C. Nov. 25, 2009). The

burden is on the party resisting discovery to establish that the information and documents sought

should not be produced.      Volumetrics Med. Imaging, LLC v. Toshiba Am. Med. Sys., No.

1:05CV955, 2011 U.S. Dist. LEXIS 65422, at 20 (M.D.N.C. June 20, 2011) (“the Court adopts

the view consistently taken by district judges and magistrate judges throughout the Fourth Circuit

(including members of this Court) over five decades, i.e., that the party resisting discovery

(including on relevance grounds), not the party moving to compel discovery, bears the burden of

persuasion.”). Defendant now asks the Court to exercise its discretion and require the Plaintiff to




                                    15
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 15 of 17
produce the information sought by Defendant’s Motion to Compel Discovery and Defendant’s

Memorandum in Support of its Motion to Compel Discovery.

                                     VI. CONCLUSION

       For the foregoing reasons Defendant, Saint Benedict Press, LLC, requests that: (1) its

Motion to Compel Discovery be GRANTED; (2) Plaintiff be required to fully respond to

Defendant’s Second Set of Interrogatories and Requests for Production of Documents by fully

responding to Interrogatory no. 1 and Requests for Production of Documents nos. 4, 8 and 9; (3)

Plaintiff be compelled to produce to Defendant an unredacted copy of BP 00931; (4) Plaintiff be

required to produce to Defendant all non-privileged documents that reflect correspondence with

Verlag Herder; and (5) it be awarded its costs and fees incurred in connection with this motion in

accordance with Rule 37(a)(5).

       Respectfully submitted this 23rd day of October, 2018.



                                                    /s/ Natalie D. Potter
                                                    Natalie D. Potter, N.C. State Bar No. 34574
                                                    Jonathan E. Buchan, N.C. State Bar No. 8205
                                                    Attorneys for Defendant
                                                    Essex Richards, PA
                                                    1701 South Blvd.
                                                    Charlotte, NC 28203
                                                    Telephone: (704) 377-4300
                                                    Fax: (704) 372-1357
                                                    Email: npotter@essexrichard.com
                                                    Email: jbuchan@essexrichards.com




                                   16
    Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 16 of 17
                                  CERTIFICATE OF SERVICE

        I hereby certify I electronically filed this document through the CM/ECF system, which

will send a notice of electronic filing to:

                                        Mark W. Ishman
                                        Ishman Law Firm, P.C.
                                        mishman@ishmanlaw.com
                                        Attorney for Plaintiff


                                        Kristin G. Garris
                                        Tannenbaum Helpern Syracuse & Hirschtritt, LLP
                                        garris@thsh.com
                                        Attorney for Plaintiff


                                        Luke J. Farley, Sr.
                                        Conner Gwyn Schenck, PLLC
                                        lfarley@cgspllc.com
                                        Attorney for Brent Klaske, a non-party witness


        This the 23rd of October, 2018.



                                                      /s/ Natalie D. Potter
                                                      Natalie D. Potter, N.C. State Bar No. 34574
                                                      Jonathan E. Buchan, N.C. State Bar No. 8205
                                                      Attorneys for Defendant
                                                      Essex Richards, P.A.
                                                      1701 South Blvd.
                                                      Charlotte, NC 28203
                                                      Telephone: (704) 377-4300
                                                      Fax: (704) 372-1357
                                                      Email: npotter@essexrichards.com
                                                      Email: jbuchan@essexrichards.com




                                    17
     Case 3:16-cv-00695-FDW-DCK Document 79 Filed 10/23/18 Page 17 of 17
